11/20/2020
               IN THE COURT OF APPEALS OF TENNESSEE
                            AT JACKSON
                                October 7, 2020 Session

         JAMES HOWELL ET AL. v. LEE R. MORISY M.D. ET AL.

                  Appeal from the Circuit Court for Shelby County
                    No. CT-005250-15 Gina C. Higgins, Judge
                     ___________________________________

                           No. W2020-00343-COA-R9-CV
                       ___________________________________


In this Tennessee Rule of Appellate Procedure 9 interlocutory appeal, we address
whether the trial court erred in applying Tennessee Rule of Professional Conduct
(“RPC”) 1.7 in determining whether Appellants’ law firm had a concurrent conflict of
interest. Because a law firm may not cure a concurrent conflict by withdrawing from
representing a client to avoid a conflict of interest with another client, we conclude that
the trial court properly applied RPC 1.7. We also conclude that the trial court properly
considered alternatives to disqualification.

      Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court
                             Affirmed and Remanded

KENNY ARMSTRONG, J., delivered the opinion of the court, in which J. STEVEN
STAFFORD, P.J., W.S., and ARNOLD B. GOLDIN, J., joined.

Katherine M. Anderson and Zachary A. Kisber, Memphis, Tennessee, for the appellants,
Lee R. Morisy, and Drs. Morisy and Wood, PLC.

Gary K. Smith and C. Philip M. Campbell, Memphis, Tennessee, for the appellees, James
Howell and Amy Howell.


                                       OPINION

       On January 21, 2015, Dr. Lee Morisy, a member of Drs. Morisy and Wood, PLC
(together with Dr. Morisy, “Appellants”), performed colon resection surgery on James
Howell (together with his wife, Amy Howell, “Appellees”). Mr. Howell was discharged
from the hospital on January 24, 2015. However, on January 26, 2015, he returned to the
hospital and was placed in the ICU with a suspected leak at the site of the anastomosis
(the reattachment point of Mr. Howell’s colon). Dr. Morisy ordered a drain to be placed
and opted for a “wait and see” approach. As Mr. Howell’s condition deteriorated, his
wife requested that Dr. Morisy be removed from the case and replaced with another
surgeon. Mr. Howell’s case was transferred to Dr. Mark Miller (“Dr. M. Miller”).

       Dr. M. Miller determined that Mr. Howell’s condition was life-threatening and
surmised that he needed emergency surgery. Before the surgery could proceed, Dr. M.
Miller ordered dialysis. Dr. M. Miller performed the surgery the next day. In his report
of the operation, Dr. M. Miller stated that, throughout Mr. Howell’s abdomen, he found
“massive amount of peritonitis with interloop abscesses . . . ,” which he opined resulted
from the original surgery performed by Dr. Morisy. Although Mr. Howell survived, he
suffered a series of complications, including sepsis, which required additional emergency
surgery and long-term ICU treatment.

       On December 29, 2015, the Howells filed suit against Appellants. Katherine M.
Anderson, an attorney with the Baker Donelson firm, represented Appellants. During the
pendency of the Howells’ case, on April 4, 2016, Ms. Anderson entered a notice of
appearance to represent Dr. M. Miller in another unrelated case, Kintner v. Miller, which
was filed in the Shelby County Circuit Court.

       In December 2016, Ms. Anderson was granted leave to meet with Dr. M. Miller,
ex parte, to discuss his role in the instant case. Dr. M. Miller later testified that during
this meeting, he informed Ms. Anderson that he was of the opinion that Dr. Morisy
deviated from the standard of care in his treatment of Mr. Howell. Ms. Anderson did not
disclose any conflict.

        Dr. M. Miller was deposed on March 13, 2017. At that time, Dr. M. Miller was
not expected to provide expert testimony in this case. As such, at his deposition, he
rendered no opinion concerning Dr. Morisy’s alleged deviation from the standard of care;
rather, he testified only as to Mr. Howell’s condition and the need for immediate surgery.

       Following additional discovery, the Howells identified Dr. Richard Miller (“Dr. R.
Miller”), a Vanderbilt surgeon and no relation to Dr. M. Miller, as an expert. Dr. R.
Miller opined that Dr. Morisy deviated from the standard of care in treating Mr. Howell.
Appellants identified two experts, Dr. Guy Voeller and Dr. Stephen Behrman. In their
respective depositions, Drs. Voeller and Behrman testified that Dr. M. Miller, as the
treating surgeon, was wrong on various issues. After Drs. Voeller and Behrman gave
testimony that conflicted with Dr. M. Miller’s, the Howells identified Dr. M. Miller as an
expert on the standard of care.

        On December 13, 2018, Ms. Anderson took Dr. M. Miller’s (who was still her
client in Kintner) deposition as an adverse witness for the Appellants, who were also her
clients. Dr. M. Miller testified that he would opine that Dr. Morisy deviated from the
                                           -2-
standard of care in treating Mr. Howell. At the time of his deposition, Ms. Anderson had
obtained (on or about December 10, 2018) a waiver of conflict of interest signed by Dr.
M. Miller.

       On December 28, 2018, the Howells filed a motion in limine to preclude defense
counsel from impeaching Dr. M. Miller and attached Dr. M. Miller’s affidavit, wherein
he allegedly revoked his earlier waiver of the conflict of interest. In support of their
motion, the Howells relied on Rule of Professional Conduct 1.7, discussed infra. On
January 4, 2019, Ms. Anderson withdrew from representing Dr. M. Miller in Kintner. In
view of her withdrawal, and still relying on Dr. M. Miller’s waiver of conflict, Ms.
Anderson argued that there was no conflict of interest.

       The trial court convened a hearing on January 8, 2019. At the hearing, Sam Blair,
a Baker Donelson attorney, argued that the issue of conflict should be analyzed under
RPC 1.9, discussed infra, because Dr. M. Miller was a “former” client of the firm. On
January 28, 2019, the trial court entered an order denying the Howells’ motion in limine,
wherein it held that Baker Donelson had a “concurrent and proximate conflict of
interest.” As such, the trial court disqualified Baker Donelson from representing
Appellants. By order of February 14, 2020, the trial court denied Appellants’ motion for
reconsideration, and they moved for Tennessee Rule of Appellate Procedure 9
interlocutory appeal on February 25, 2019. By order of February 21, 2020, the trial court
granted the Rule 9 appeal. By order of May 11, 2020, this Court granted interlocutory
appeal, and certified the following issues for review:

       Whether the conflict at issue is a concurrent conflict governed by
       Tennessee Rule of Professional Conduct 1.7, and whether the trial court
       properly considered alternatives to disqualification.

        We note that, in their petition for interlocutory appeal, Appellants sought
certification of six issues; however, this Court certified only the issues set out above.
“Under Rule 9 of the Tennessee Rules of Appellate Procedure, the issues in a Rule 9
interlocutory appeal are limited to the questions that are certified by the trial court in its
order granting permission for the appeal and also certified by the appellate court in its
order granting permission for the appeal.” Shaffer v. Memphis Airport Auth., No.
W2012-00237-COA-R9-CV, 2013 WL 209309, at *3 (Tenn. Ct. App. Jan. 18, 2013)
(citing In re Bridgestone/Firestone, 286 S.W.3d 898, 902 (Tenn. Ct. App. 2008)). So, to
the extent Appellants attempt to argue issues that were not specifically certified, we will
not address those arguments and will limit our review to the certified questions, supra.

       The Tennessee Supreme Court has outlined the standard of review pertaining to
conflicts of interest and disqualification of attorneys, to-wit:


                                            -3-
      A trial court’s ruling on attorney disqualification, or the vicarious
      disqualification of that attorney’s firm, will be reversed only upon a
      showing of an abuse of discretion. State v. Culbreath, 30 S.W.3d 309,
      312-13 (Tenn. 2000); accord State v. Tate, 925 S.W.2d 548, 550 (Tenn.
      Crim. App. 1995); Whalley Dev. Corp. v. First Citizens Bancshares, Inc.,
      834 S.W.2d 328, 331-32 (Tenn. Ct. App. 1992). A trial court abuses its
      discretion whenever it “applie[s] an incorrect legal standard, or reache[s] a
      decision which is against logic or reasoning that cause[s] an injustice to the
      party complaining.” State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999).

Clinard v. Blackwood, 46 S.W.3d 177, 182 (Tenn. 2001).

      Turning to the record, in its January 28, 2020 order the trial court held that

      a concurrent and proximate conflict of interest exists for defense counsel
      Katherine M. Anderson, W. Bradley Gilmer, Zachary Kisber, and the firm
      of Baker, Donelson . . . due to the representation of Dr. Mark Miller (a
      nonparty witness) by Katherine M. Anderson and W. Bradley Gilmer in the
      unrelated case of Kintner v Miller . . . . and that Ms. Anderson, Mr. Gilmer,
      Mr. Kisber, and the firm of Baker, Donelson are disqualified from
      representation of the Defendants in this case . . . . [T]he conflict exists
      notwithstanding that Defense Counsel withdrew from the representation of
      Dr. Mark Miller.

      Concerning alternatives to disqualification, in its January 28, 2020 order, the trial
court rejected the Howells’ argument that Appellants should be precluded from
impeaching Dr. Morisy, to-wit:

              (1) . . . the Plaintiffs’ Motion to Preclude Defense Counsel from
      Impeachment of Dr. Mark Miller was not well-taken and should be denied
      to the extent the Plaintiffs have requested an adjudication that counsel for
      Defendants may not attack the opinions or the credibility of the opinions of
      Dr. Mark Miller at trial either through cross-examination of Dr. Mark
      Miller at trial, through Defendants’ expert witnesses Dr. Guy Voeller or Dr.
      Stephen Behrman, or through Dr. Morisy himself as one of the Defendants
      in this case, or through any other source or by any other means;
              (2) that Dr. Mark Miller should not be excluded from testifying at
      trial as the Defendants requested in their Cross-Motion . . . .

       Thereafter, in its February 14, 2020 order denying Appellants’ motion for
reconsideration, the trial court rejected the alternatives to disqualification that Baker
Donelson offered, to-wit:

                                           -4-
              This Court has also considered alternatives to disqualification of
       Baker Donelson as requested by defense counsel, but stands by its ruling
       disqualifying Baker Donelson under the facts and circumstances of this
       case. More specifically, the Court finds that retaining outside counsel will
       not cure the conflict which the Court has found already in place, and that an
       admonition will not cure the conflict. Defense counsel and the Baker
       Donelson firm, of which they are a part, are one and the same for purposes
       of this issue. Finally, the Court finds that whether Dr. Mark Miller was
       “not comfortable” with being cross examined by his former attorneys was
       not the standard the Court used to determine that a conflict existed under
       RPC 1.7 and in determining that the conflict could not be cured by
       releasing Dr. Miller as a client and then being analyzed under 1.9. The
       Court finds that Dr. Mark Miller revoked his consent to the conflict, and as
       such, the application of RPC 1.7 required disqualification of Baker
       Donelson. Therefore, for all the above stated reasons and the reasons stated
       previously by this Court, the Court stands by its ruling and denies the
       Motion of Defendants for reconsideration.


        Finally, in its February 21, 2020 order granting interlocutory appeal, the trial court
reiterated

       its prior finding[] that a concurrent conflict of interest requires
       disqualification of the firm of Baker Donelson pursuant to Tennessee Rule
       of Professional Conduct (“RPC”) 1.7, and that RPC 1.9 concerning former
       clients does not apply. The Court reiterates its prior finding[] that the
       withdrawal of defense counsel from representation of Dr. Mark Miller in
       the Kintner v. Miller case does not and did not resolve the conflict in this
       case, and does not and did not cause RPC 1.9 to apply rather than RPC 1.7.
       The Court finds that allowing attorneys of Baker Donelson to continue to
       represent Dr. Morisy in this case will not eliminate the problem of a
       concurrent conflict because it would be unfair to Dr. Morisy to eliminate or
       restrict the cross-examination of a witness in this case; nor would allowing
       attorneys of Baker Donelson to continue to represent Dr. Morisy eliminate
       the problem of the appearance of taint as to whether the prior representation
       of Dr. Mark Miller would or did influence the cross-examination of Dr.
       Mark Miller.

      The trial court disqualified Baker Donelson and its attorneys under RPC 1.7,
which provides, in relevant part:



                                            -5-
             RULE 1.7: CONFLICT OF INTEREST: CURRENT CLIENTS

      (a) Except as provided in paragraph (b), a lawyer shall not represent a client
      if the representation involves a concurrent conflict of interest. A concurrent
      conflict of interest exists if:

      (1) the representation of one client will be directly adverse to another client;
      or
      (2) there is a significant risk that the representation of one or more clients
      will be materially limited by the lawyer’s responsibilities to another client,
      a former client or a third person or by a personal interest of the lawyer.

      (b) Notwithstanding the existence of a concurrent conflict of interest under
      paragraph (a), a lawyer may represent a client if:

      (1) the lawyer reasonably believes that the lawyer will be able to provide
      competent and diligent representation to each affected client;
      (2) the representation is not prohibited by law;
      (3) the representation does not involve the assertion of a claim by one client
      against another client represented by the lawyer in the same litigation or
      other proceeding before a tribunal; and
      (4) each affected client gives informed consent, confirmed in writing.

Appellants contend that the trial court erred in applying RPC 1.7. Instead, they argue that
Baker Donelson’s withdrawal from its representation of Dr. M. Miller in Kintner negated
any conflict under RPC 1.7 and required the trial court to analyze the issue under RPC
1.9, which applies to conflicts concerning former clients and outlines the “more lenient
standard [that applies] to successive representation.” Garland v. Ford Motor Co., No.
2:12-00121, 2015 WL 1401030, at *6 (M.D. Tenn. Mar. 26, 2015). In Garland, the
District Court addressed the same question presented here—whether RPC 1.7 or RPC 1.9
applies when a Tennessee law firm withdraws from representing a client to avoid a
conflict of interest with another client. The Garland Court held that RPC 1.9 was not
applicable in such cases because

      “courts universally hold that a law firm will not be allowed to drop a client
      in order to resolve a direct conflict of interest, thereby turning a present
      client into a former client.” El Camino Res., Ltd. v. Huntington Nat’l
      Bank, 623 F. Supp. 2d 863, 868 (W.D. Mich. 2007) (collecting cases).
      This is commonly referred to as the “hot potato” doctrine or rule. See
      Metro. Life Ins. Co. v. Guardian Life Ins. Co., 2009 WL 1439717, at *3
      (N.D. Ill. May 18, 2009) (the doctrine prohibits an attorney from dropping a
      client “like a ‘hot potato’ when the more lucrative client [comes] along”);
      Santacroce v. Neff, 134 F. Supp. 2d 366, 367 (D.N.J. 2001) (“The ‘Hot
                                          -6-
      Potato Doctrine’ has evolved to prevent attorneys from dropping one client
      like a ‘hot potato’ to avoid a conflict with another, more remunerative
      client.”).
              “Pursuant to this universal rule, the status of the attorney/client
      relationship is assessed at the time the conflict arises, not at the time the
      motion to disqualify is presented to the court,” for “‘[i]f this were not the
      case, the challenged attorney could always convert a present client into a
      former client by choosing when to cease to represent the disfavored client.”
      El Camino Res., 623 F. Supp. 2d at 868 (quoting Unified Sewerage
      Agency of Washington Co. Ore. v. Jelco, 646 F. 2d 1339, 1345 n. 4 (9th
      Cir. 1981)). Thus, “[a]n attorney ‘cannot avoid the . . . disqualification rule
      applicable to concurrent representation by unilaterally converting a present
      client into a former client prior to the hearing on the motion for
      disqualification.’” Kruzfeldt Ranch, LLC v. Pinnacle Bank, 272 F. 3d
      635, 641 (Mont. 2012) (quoting State Farm Mut. Auto. Ins. Co. v. Fed.
      Ins. Co., 72 Cal. App. 4th 1422, 86 Cal. Rptr. 2d 20 (1999)).

Id.; accord Developers Diversified of Tennessee, Inc. v. The Tokio Marine& Fire Ins.
Co., No. 3:04-CV-00015, 2019 WL 1861322 (M.D. Tenn. April 25, 2019). The holding
in Garland is dispositive of the issue presented in this appeal. Baker Donelson could not
purge its concurrent conflict by withdrawing from its representation of Dr. M. Miller in
the Kintner case. As such, the trial court did not err in analyzing the conflict under RPC
1.7.

       Concerning the second part of the certified issue, i.e., whether the trial court
properly considered alternatives to disqualification, in its January 28, 2019 and February
14, 2020 orders, supra, the trial court rejected alternatives proposed by the Howells and
Baker Donelson. In its February 21, 2020 order granting interlocutory appeal, the trial
court reiterated that it

      also considered alternatives to disqualification of Baker Donelson . . . but
      stands by its ruling disqualifying Baker Donelson under the facts and
      circumstances of this case. More specifically, the Court finds that retaining
      outside counsel will not cure the conflict which the Court has found is
      already in place, and that an admonition will not cure the conflict. Those
      alternatives would not resolve the fact that defense counsel would still be
      advocating against Dr. Mark Miller. . . .

The trial court’s orders are clear. From its January 28, 2019, February 14, 2020, and
February 21, 2020 orders, we conclude that the trial court properly considered
alternatives to disqualification.


                                           -7-
       For the foregoing reasons, we affirm the trial court’s order. The case is remanded
for such further proceedings as may be necessary and are consistent with this opinion.
Costs of the appeal are assessed to the Appellants, Lee R. Morisy and Drs. Morisy and
Wood, PLC, for all of which execution may issue if necessary.




                                                _________________________________
                                                KENNY ARMSTRONG, JUDGE




                                          -8-